Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowable subject matter of the claims is the expansion concept of the clamping device, the added step of removing the clamping device from the battery cell after the cell has been formed and the added narrowing limitation of positioning a silicone interfacial material between the first and second plates of the clamping device. Prior art has used the cell forming clamping device as part of the end product of the battery module after forming of the cells, and typically cannot be removed from the cells without disassembly of the final product. Forming the cells in this manner would allow the cells to be used in a more modular fashion without being tied to any particular battery housing assembly and the added narrowing limitation allows for a more even spread of the pressure on the cell(s) thereby substantially eliminating damage caused by the force of the elastic member. 
Regarding Claim 1: Though the prior art discloses a method of forming a battery comprising a clamping device wherein the battery(ies) is/are positioned between multiple plates of a clamping device while the battery is being formed, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
positioning a silicone interfacial material between the first and second plates of the clamping device; 
adjusting one or more coupling members coupling the first and second plates of the clamping device; 
allowing one or both of the first and second plates to move away from the other plate upon expansion of the battery; 
applying at least 40 psi on the battery; and 
removing the clamping device from the battery after cell formation or cell pretreatment.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859